DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 11,218,568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

 Instant Application No.: 17/457,028		U.S. Patent No.: 11,218,568 B2
8. A search system comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the search system to perform operations comprising:
receiving, from a client device, a search query that includes a first entity, the first
entity belonging to a viewable media category,
identifying a set of predefined information types associated with the viewable
media category,
populating a first region of a search result page with information about the first
entity that corresponds to predefined information types in the set of
predefined information types,
responsive to determining that the first entity is available for streaming or
downloading, populating a second region of the search result page with a
location-based information type, wherein the location-based information
type is distinct from the set of predefined information types, and is
populated using information about at least one location from which the
first entity can be streamed or downloaded, and
transmitting the search result page to the client device for display on the client
device.
1. A search system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the search system to perform operations comprising: receiving, from a client device, a search query that includes a first entity, the first entity belonging to a category; identifying a first set of predefined information types associated with the category; determining that a location for the client device is known; in response to determining that the location for the client device is known: determining a location-based information type for the category, wherein the location-based information type is distinct from the first set of predefined information types associated with the category, formatting an information card for the first entity, the information card having a plurality of regions, at least one region of the plurality of regions corresponding to the location-based information type and each of at least some remaining regions of the plurality of regions corresponding to one of the predefined information types from the first set of predefined information types, and populating the information card with information associated with the first entity, so that each of the plurality of regions is populated with the information associated with the first entity, the at least one region further being populated based on the location for the client device; and after populating the information card, transmitting the information card to the client device for display on the client device.
1. A method comprising:
receiving, from a client device, a search query that includes a first entity, the first entity belonging to a viewable media category;
identifying a set of predefined information types associated with the viewable media
category;
populating a first region of a search result page with information about the first entity that corresponds to predefined information types in the set of predefined information types;
responsive to determining that the first entity is available for streaming or downloading, populating a second region of the search result page with a location-based information type, wherein the location-based information type is distinct from the set of predefined information types, and is populated using information about at least one location from which the first entity can be streamed or downloaded; and

transmitting the search result page to the client device for display on the client device.
10. A method comprising: receiving, from a client device, a search query that includes a first entity, the first entity belonging to a category; identifying a first set of predefined information types associated with the category; determining a location-based information type for the category, wherein the location-based information type is distinct from the first set of predefined information types associated with the category; formatting an information card for the first entity, the information card having a plurality of regions, at least one region of the plurality of regions corresponding to the location-based information type and each of at least some remaining regions of the plurality of regions corresponding to one of the predefined information types in the first set of predefined information types; populating the information card with information associated with the first entity, so that each of the plurality of regions is populated with the information associated with the first entity, the at least one region being further populated based on a location for the client device; and transmitting the information card to the client device for display on the client device.


The independent claim 15 is a non-transitory computer readable medium featuring similar limitations as independent claims 1 and 8.
From the above table it can be seen, although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims anticipate/complement each other and intended to solve the same issue/problem.
Both sets of claims disclose system and method for presenting information of various information types about an entity in a structured information page, in which some of the information types included in the structured information page are dynamically selected for inclusion in the structured information page in accordance with historical user activity. Such methods and systems provide an effective way to present to users entity information that is organized and which includes information that users are more likely to consider important.  
The dependent claims 2-7, 9-14 and 16-20 carry the deficiencies from the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spivey et al. (Pub. No.: US 2012/0117258 A1) is one of the most pertinent art in the field of invention and discloses, a method to deploy content to a web server may include selecting multiple files to deploy to one or more web servers, selecting one or more destinations for the one or more multiple files, copying one or more existing files from the one or more web servers to be replaced by the multiple files, creating a backup batch using the one or more existing files and publishing the multiple files to the one or more web servers. Other embodiments are described and claimed.
Kwan et al. (Patent No.: 9311427 B2), is yet another one of the most pertinent art in the field of invention and discloses, method for automatically generating a mobile-optimized website from an existing www. website, including automated matching of suitable mobile-optimized headers, automated generation of a matching color scheme/gradients/shadows based on a limited subset of colors from the www. website, automated addition of device-specific autodetection and configuration code in mobile web pages that include audio tags. Additional embodiments of the present invention include a mobile website design studio for editing and configuring a mobile website, including configuration and selection options for the mobile website header, layout, color scheme, and functional widget content. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446